In a medical malpractice action to recover damages for personal injuries, etc., defendants Chiaramonte and Hudson Valley Radiologists appeal, as limited by their brief, from so much of an order of the Supreme Court, Dutchess County (Rosenblatt, J.), entered December 12, 1984, as, upon reargument, adhered to its original determination dated September 20, 1984 granting plaintiffs’ motion for a protective order and denying their cross motion to compel plaintiffs’ compliance with their request for authorizations.
Order reversed, insofar as appealed from, with costs, order dated September 20, 1984 vacated, plaintiffs’ motion denied, and respondents’ cross motion granted. Plaintiffs’ time to comply with respondents’ request for authorizations is extended until 20 days after service upon them of a copy of the order to be made hereon, with notice of entry.
Plaintiffs cannot prevent disclosure by averring that the doctors and hospital which are the subject of the request for authorizations had no connection with the accident. Should the records be found upon examination to be immaterial, respondents will not be able to use them at trial (see, Braynard v Morgan, 50 AD2d 810). Lazer, J. P., Thompson, O’Con-nor, Rubin and Kunzeman, JJ., concur.